Citation Nr: 1400512	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to reimbursement by VA of medical expenses incurred at Riverside Methodist Hospital in August and September of 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 decision of the VAMC in Cincinnati, Ohio.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his April 2013 written substantive appeal the Veteran clearly asserted he was seeking VA reimbursement for medical treatment received at Riverside Methodist Hospital for a period of twenty days between August and September of 2012.  The Veteran also indicated that during this time he had surgery to remove his gallbladder.

However, the claims file currently only includes medical records from the Veteran's hospitalization between September 3rd and 6th of 2012.  These existing records reference the Veteran previously underwent surgery in August, however medical records from the Veteran's August treatment and surgery are not currently associated with the claims file.  Accordingly remand is required to obtain these records.

Additionally, in a September 2013 written statement the Veteran makes reference to two different letters from August 2013.  However the claims file does not currently include any written statement from the Veteran dated or received in August 2013.  Accordingly any written statements submitted by the Veteran not currently associated with the claims file should be obtained upon remand.

In this regard, it would be of great help if the Veteran himself attempts to obtain any of the identified records in order to expedite his own case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Veteran obtain all medical records from Riverside Methodist Hospital from August and September of 2012, including all treatment records regarding the Veteran's surgery to remove his gallbladder, and associate them with the claims file.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.

2.  Ensure all written statements submitted by the Veteran and received from the VA have been associated with the claims file.

3.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



